ARCH INSURANCE COMPANY (A Missouri Corporation) Home Office Address: Administrative Address: 3100 Broadway, Suite 511 One Liberty Plaza, 53rd Floor Kansas City, MO 64111 New York, NY 10006 Tel: (800) 817-3252 INVESTMENT COMPANY BLANKET BOND DECLARATIONS Bond No.: FIF0040742-01 Item 1. Insured & Address: Matrix Advisors Value Fund, Inc. 747 Third Avenue New York, NY 10017 Item 2. Bond Period: From:09/29/2011 To:09/29/2012 12:01 a.m. local time at the address stated in Item 1 Item 3. Bond Premium: $3,000 Taxes, Surcharges and other assessments, if applicable Premium attributable to Terrorism Risk Insurance: $N/A o Included in Bond Premium $N/A o In addition to Bond Premium Item 4. Notices to Insurer: Claims or Potential Claims: All Other Notices: Arch Insurance Company Arch Insurance Company Executive Assurance Claims Executive Assurance Underwriting 10909 Mill Valley Road, Suite 210
